Case 3:19-cv-00425-CHB Document 1-2 Filed 06/12/19 Page 1 of 17 PagelD #: 6

Filed 19-Cl-00352 05/28/2019 Stephen Kaelin, Oldham Circuit Clerk

COMMONWEALTH OF KENTUCKY
OLDHAM CIRCUIT COURT
DIVISION _ — JUDGE
CASE NO: 19-CI-

JOHN W. BYRNES, ATTORNEY
PLAINTIFF

VS.

NATIONWIDE MUTUAL
INSURANCE COMPANY
An Ohio Insurance Company, qualified
in Kentucky

COMPLAINT
WITH JURY DEMAND

SERVE: Secretary of State
Commonwealth of Ky.
P.O. Box 718
Frankfort, KY 40602

a ee Aaa ae

For further service to:

Corporation Service Co., Registered Agent
for Nationwide Mutual Insurance Company
421 W. Main St.

Frankfort, KY 40601

DEFENDANT

Nemo Nee” Nee re” ee Nene Nee”

 

Comes now the Plaintiff, JOHN W. BYRNES, ATTORNEY, by and through counsel,
and for his cause of action states as follows:

PARTIES, JURISDICTION and VENUE

Presiding Judge: HON. KAREN A. CONRAD (612186)

1. JOHN W. BYRNES, ATTORNEY (hereinafter BYRNES), at all relevant times
herein, was a resident of Oldham County, Kentucky, and practicing law throughout the
Commonwealth of Kentucky.

aa NATIONWIDE is a domestic insurance company with its principal place of
business in Columbus, Ohio, but has registered with and been approved to do business in

Kentucky and has designated Corporation Service Co. as its agent for service of process.

: 000001 of 000007

EXHIBIT

  
 

 

Filed 19-Cl-00352 05/28/2019 Stephen Kaelin, Oldham Circuit C AL.
Filed

Filed

Case 3:19-cv-00425-CHB Document 1-2 Filed 06/12/19 Page 2 of 17 PagelD #: 7

19-Cl-00352 05/28/2019 Stephen Kaelin, Oldham Circuit Clerk

Additionally, NATIONWIDE regularly solicits and accepts business in the Commonwealth of
Kentucky and has gained substantial profits from such solicitation and acceptance, thereby
benefiting from and being subject to Kentucky's regulatory insurance laws.

3. The underlying incident which forms the basis of this litigation occurred on or
about March 3, 2014, resulting in NATIONWIDE claim number 374785GA.

4. Byrnes faxed notice of his representation to NATIONWIDE on March 7, 2014
(Exhibit 1).

Sy Jurisdiction and venue are proper as Byrnes is a resident of Oldham County,
Kentucky, and, as such, pursuant to Ky. Rev. Stat. §452.450, Oldham County is the county in
which the tort was committed.

6. The amount in controversy exceeds the minimum jurisdiction of the Oldham
Circuit Court and the statute of limitations for insurance bad faith (COUNT II herein) is five (5)
years and the statute of limitations for statutory negligence per se (COUNT I herein) is one year
from the date of legal injury which in this case is the date of the denial letter from Nationwide
(Exhibit 2).

7. Byrnes represented NATIONWIDE insureds Geovanis Jarez Valdez, Leydis
Lopez Gonzalez and Noelkis Cardoza Sollet related to an automobile accident which occurred on
March 3, 2014.

8. Valdez, Gonzalez and Sollet are secured persons for purposes of Ky. Rev. Stat.
§304.39-060, ef seq.

9. The matter was resolved and the liability insurance carrier, Sedgwick, as part of

the settlement of the matter reimbursed NATIONWIDE for up to $10,000 each (a total of up to

19-Cl-00352 05/28/2019 Stephen Kaelin, Oldham Circuit Clerk

Presiding Judge: HON. KAREN A. CONRAD (612186)

COM : 000002 of 000007
Filed

Filed

Case 3:19-cv-00425-CHB Document 1-2 Filed 06/12/19 Page 3 of 17 PagelD #: 8

19-Cl-00352 05/28/2019 Stephen Kaelin, Oldham Circuit Clerk

$30,000) for basic reparation obligations paid by NATIONWIDE to Valdez, Gonzalez and
Sollet.

10. Ky. Rev. Stat. §304.394-070(5) provides for a statutory fee to be paid to Byrnes
as the attorney representing a secured person or persons in the event that the reparation benefits
paid to said secured person(s) are reimbursed by any insurance carrier on behalf of a tortfeasor
who is a defendant in a lawsuit or a potential defendant and the matter was settled prior to filing
of a lawsuit.

11. Said conditions of paragraph 10 above have been met by Byrnes in this matter and
fulfillment thereof is further evidenced by the benefits conferred upon Nationwide pursuant to
the Affidavit of Byrnes tendered herewith as Exhibit 4.

12. Byrnes made a demand for a reasonable attorney fee of 1/3 of the reparation
benefits reimbursed to NATIONWIDE or a fee of $10,000.

13. By letter (Exhibit 2) NATIONWIDE refused to comply with the statutory fee
requirement and it proactively attempts to continue avoiding its statutory obligation.

14. © NATIONWIDE may not proactively or otherwise avoid its statutory obligation.

15. NATIONWIDE’s denial of Byrnes’ statutory attorney fee is illegal per se and
outrageous and constitutes grounds for punitive damages.

COUNT I
STATUTORY NEGLIGENCE PER SE AGAINST NATIONWIDE

16. JOHN W. BYRNES, ATTORNEY hereby reaffirms, reiterates and incorporates
all allegations as if fully set forth herein.

17. NATIONWIDE’S actions constitute violations of various sections and
subsections of the Kentucky Revised Statutes; including, but not limited to KRS 304.12-230 and

KRS 304.39-070(5) and constitute negligence per se pursuant to KRS 446.070 and Kentucky

19-Cl-00352 05/28/2019 Stephen Kaelin, Oldham Circuit Clerk

Presiding Judge: HON. KAREN A. CONRAD (612186)

COM : 000003 of 000007
Case 3:19-cv-00425-CHB Document 1-2 Filed 06/12/19 Page 4 of 17 PagelD #: 9

Filed 19-Cl-00352 05/28/2019 Stephen Kaelin, Oldham Circuit Clerk

case law, specifically, but not limited to, Baker v. Motorists Ins. Companies, 695 S.W.2d 415
(Ky. 1985) (Exhibit 3).

18 JOHN W. BYRNES, ATTORNEY, as required by Baker, conferred benefits upon
NATIONWIDE as set forth in the Affidavit attached hereto as Exhibit 4.

19. That the injuries sustained by JOHN W. BYRNES, ATTORNEY are of the type
which these statutes seek to prevent and that such injuries were proximately caused by
NATIONWIDE'S violation of these statutes.

20. That as a direct and proximate result of NATIONWIDE MUTUAL INSURANCE
COMPANY'S violations of Kentucky law, JOHN W. BYRNES, ATTORNEY sustained
itemized injuries and damages in the amount of $10,000.00 plus compensatory damages in an
amount not to exceed in total combination $74,999.00 for the mental and physical anguish and

pain and suffering associated with enforcement of a legal statutory right.

COUNT II
STATUTORY BAD FAITH AGAINST NATIONWIDE

KENTUCKY UNFAIR CLAIMS SETTLEMENT PRACTICE ACT
KRS 304.12-230 & 304.12-235

21. JOHN W. BYRNES, ATTORNEY hereby reaffirms, reiterates and incorporates
all allegations consistent with COUNTS I, I and I, as if fully set forth herein.

22. That NATION WIDE has violated the following provisions of the Kentucky
Unfair Claims Settlement Practice Act (KUSCPA), KRS 304.12-230 et seq., specifically
subsections:

(6) Not attempting in good faith to effectuate prompt, fair and equitable

settlements of claims in which liability has become reasonably clear;

(7) | Compelling insureds to institute litigation to recover amounts due

Filed 19-Cl-00352 05/28/2019 Stephen Kaelin, Oldham Circuit Clerk

Presiding Judge: HON. KAREN A. CONRAD (612186)

COM : 000004 of 000007
Filed

Filed

Case 3:19-cv-00425-CHB Document1-2 Filed 06/12/19 Page 5 of 17 PagelD #: 10

19-Cl-00352 05/28/2019 Stephen Kaelin, Oldham Circuit Clerk

under an insurance policy by offering substantially less than the amounts
ultimately recovered in actions brought by such insureds; and

(14) | Failing to promptly provide a reasonable explanation of the basis in the
insurance policy in relation to the facts or applicable law for denial of a
claim or for the offer of a compromise settlement

and

KRS 304.39-070:

(5) An attorney representing a secured person in any action filed under KRS
304.39-060 shall be entitled to a reasonable attorneys’ fee in the event that
reparation benefits paid to said secured person by that secured person’s
reparations obligor are reimbursed by any insurance carrier on behalf of a
tortfeasor who is the defendant in any such action filed by the said secured
person or in the event such potential ‘action’ is settled by said potential
tortfeasor’s insurance carrier on his behalf prior to the filing of any such
suit.

23. That the losses and damages sustained by JOHN W. BYRNES, ATTORNEY as
set forth above are of the type that the KUSCPA and KRS 304.39-070 were designed prevent
and were proximately caused by NATIONWIDE’S violations of the KUSCPA and KRS 304.39-
070.

24. That a single violation of any provision of the KUCSPA constitutes negligence
per se and gives rise to a tort claim for extra-contractual compensatory and punitive damages as
well as attorney fees pursuant to KRS 446.070 and 304.12-230 et seq.

COUNT Ul
PUNITIVE DAMAGES AGAINST NATIONWIDE

19-Cl-00352 05/28/2019 Stephen Kaelin, Oldham Circuit Clerk

Presiding Judge: HON. KAREN A. CONRAD (612186)

COM : 000005 of 000007
Case 3:19-cv-00425-CHB Document1-2 Filed 06/12/19 Page 6 of 17 PagelD #: 11

19-Cl-00352 05/28/2019 Stephen Kaelin, Oldham Circuit Clerk

25. JOHN W. BYRNES, ATTORNEY hereby reaffirms, reiterates and incorporates
all allegations consistent with COUNTS I, II, and III as if fully set forth herein.

26. That NATIONWIDE has acted outrageously and with oppression, fraud, and
malice with respect its acts recounted in COUNTS I and II, above.

27. That NATION WIDE knew or should have known from information contained in
its own files that JOHN W. BYRNES, ATTORNEY, through the many actions recounted in his
Affidavit (Exhibit 4), conferred a benefit upon NATIONWIDE.

28. That NATIONWIDE outrageously, intentionally and knowingly lied when it
wrote the words “...the actions of [BYRNES] did not confer a benefit on Nationwide...” in the
denial letter it sent to undersigned counsel (Exhibit 2).

29. That NATIONWIDE is liable for punitive damages to JOHN W. BYRNES,
ATTORNEY pursuant to KRS 367.220(1) and KRS 411.184 as well as Kentucky common law
in an amount not to exceed $74,999.00.

WHEREFORE, the Plaintiff JOHN W. BYRNES, ATTORNEY demands as follows:

A) Judgment against NATIONWIDE MUTUAL INSURANCE COMPANY for
compensatory damages of not more than $74,999.00 and itemized damages of $10,000.00;

B) Judgment against NATIONWIDE MUTUAL INSURANCE COMPANY for
punitive damages in an amount not to exceed $74,999.00;

C) Pre and post judgment interest;

D) Court costs;

E) For summons to issue as directed in the caption by certified mail; and

F) Any and all other relief to which the Plaintiff JOHN W. BYRNES, ATTORNEY

may be entitled;

19-Cl-00352 05/28/2019 Stephen Kaelin, Oldham Circuit Clerk

Presiding Judge: HON. KAREN A. CONRAD (612186)

COM : 000006 of 000007
Filed

Filed

Case 3:19-cv-00425-CHB Document1-2 Filed 06/12/19 Page 7 of 17 PagelD #: 12

19-Cl-00352 05/28/2019

Stephen Kaelin, Oldham Circuit Clerk

G) In no event shall JOHN W. BYRNES, ATTORNEY, accept a total award in

excess of $74,999.00 nor is he seeking a total amount in excess of $74,999.00.

19-Cl-00352 05/28/2019

Respectfully submitted,

4 ff
H hay A Aylin
“ VW

PIRATA PSC d/b/a/ Jeffrey A. Sexton, Attorney
325 W. Main St., Ste. 150

Louisville, KY 40202

(502) 893-3784

Counsel for Plaintiff John W. Byrnes, Attorney

 

Stephen Kaelin, Oldham Circuit Clerk

Presiding Judge: HON. KAREN A. CONRAD (612186)

COM : 000007 of 000007
Case 3:19-cv-00425-CHB Document 1-2 Filed 06/12/19 Page 8 of 17 PagelD #: 13

19-Cl-00352 05/28/2019 Stephen Kaelin, Oldham Circuit Clerk

John W. Byrnes

Attorney at Law
4410 S. 3" Street
Louisville, Kentucky 40214
Office: (502) 364-2500
Fax: (502) 384-9077

FACSIMILE TRANSMITTAL
TO: Ruth Osbourne, Nationwide
FROM: John Byrnes
RE: Geovanis Jerez Valdez, Noelkis Cardoza Sollet, and Leydis Lopez Gonzalez
Claim No: 374785GA
DATE: March 7, 2014
FAX#: 1-877-295-6174
PAGES: 3, including this page

Dear Ms. Osbourne:

I have been retained to represent the above referenced persons who were injured in an
automobile collision on 03-03-14. Please direct PIP benefits for continuing treating at Metro Care

Chiropractic as well as sending us a pip ledger every 6 weeks. If you need any additional information
please give me a call.

If you have any questions or concerns feel free to give me a call.
Thank you,

John Byrnes
Attach to this letter is a copy of the civilian report

CONFIDENTIAL NOTE: The information contained in this facsimile message is legally
privileged and confidential information intended only for the use of the individual or entity named
above. If the reader of this message is not the intended recipient, you are hereby notified that any
dissemination, distribution or copy of this facsimile is strictly prohibited. If you have received this
facsimile in error, please immediately notify us by telephone (collect, if long distance), and return
the original message to us at the address above via the United States Postal Service. We will gladly
reimburse you for any reasonable costs incurred in com plying with this request. Thank you.

19-Cl-00352 05/28/2019 Stephen Kaelin, Oldham Circuit Clerk
EXHIBIT ONE (1)

Presiding Judge: HON. KAREN A. CONRAD (612186)

EXH : 000001 of 000001
 

Case 3:19-cv-00425-CHB Document 1-2

Filed 19-Cl-00352 05/28/2019 Stephen Kaelin, Oldham Circuit Clerk

QWMR

WALTERS BICHAROSON PLUG

PLANNING TO RESOLVE,

PREPARING TO WIN.

JOHN W. WALTERS
LEXINGTON OFFICE

LOUISVILLE OFFICE
WORTHERN KENTUCKY OFFICE

TENNESSEE OFFICE

May 8.2019

Sent Via Email: jxextona'jeffeexion,coni
SCO Via EMA INCH ce} ONION, COML
blackbeard @ pirata-pye con

Jeffrey A. Sexton. Attomey
Pirata. PSC

325 West Main Street. Suite 150
Louisville, KY 40202

RE: Claim #3747845-GA
Dear Jeft:

This correspondence ts sent in response to your March 12, 2019, letter
regarding Claim Number 374785 -GA, pertaining to John Byrnes’
representation of Noelkis Cardoza Sollett. Geovanie Jarez Valdez and
Leydis Lopez Gonzalez. In that letter directed to my client, Nationwide
Insurance, you have demanded payment to your client. John Byrnes.
for attorney’s fees you allege he earned as a result of his work on that
claim.

Please accept this correspondence as Nationwide's denial of the claim
you have made on behalf of your client. John Byrnes. with regard to
Claim Number 374785-GA. Based upon our review of that file, the
actions of your client did not confer a benefit on Nationwide. as
required by Baker v Motorists Insurance Co.. sufficient for the recovery
of atlorney’s fees pursuant to KRS 304.39-070(5).

If there is anything further that you would like to discuss with me
personally regarding this denial. please feel Iree to contact me at any
time. Furthermore. if you have additional information bevond what has
been presented in your letter which you believe further supports your
claim for attorney’s fees, please provide that to me at your earliest
convenience. and we will further consider your claim.

Sincerely.

\—

Johi W . Walters

IWwwyl

DPS eke FAC NR Porth oie ami Waller LAW SONI O%p—827 bdo

Filed 06/12/19 Page 9 of 17 PagelD #: 14

Filed 19-Cl-00352 05/28/2019 Stephen Kaelin, Oldham Circuit CleriEXHIBIT TWO (2)

Presiding Judge: HON. KAREN A. CONRAD (612186)

EXH : 000001 of 000001
Filed

Filed

19-Cl-00352 05/28/2019

Case 3:19-cv-00425-CHB Document1-2 Filed 06/12/19 Page 10 of 17 PagelD #: 15

Stephen Kaelin, Oldham Circuit Clerk

Baker v. Motorists Ins. Companies, 695 S.W.2d 415 (Ky. 1985)

Supreme Court of Kentucky

Baker v. Motorists Ins. Companies

695 S.W.2d 415 (Ky. 1985)

Decided September 5th, 1985

LEIBSON, Justice.

Appellant, Nicholas Baker, is an attorney who asserts
that he is entitled to a statutory fee from Motorist
Insurance Companies ("Motorist") under KRS
304,39470(5), a part of the Motor Vehicle Reparations
Act (MVRA). It provides:

“An attorney representing a secured person in
any action filed under KRS 304.39-060 shall be
entitled to a reasonable attorneys‘ fec in the
event thal reparation benefits paid to said
secured person by that secured person's
reparation’s obligor are reimbursed by any
insurance carrier on behalf of a tortfeasor who
is the defendant in any such action filed by the
said secured person or in the event such
potential ‘action’ is settled by said potential
tortfeasor's insurance carrier on his behalf

prior to the filing of any such suit.“

Vickie Vaughn-Smith, Baker's client, was struck by a
motor vehicle owned and operated by one Timothy
Comstock, who was insured by Fireman's Fund In-
surance Companies ("Fireman's Fund"). Baker's client
carried motor vehicle insurance with Motorist that in-
cluded basic reparations benefits. Motorist paid the
client reparations benefits for medical expenses and
lost wages while Baker was pursuing her personal in-
jury claim against Comstock and his liability insurer,
Fireman's Fund. Baker settled Ms. Vaughn-Smith's
claim with Fireman's Fund before suit for $10,500.
In addition Fireman's Fund issued a separate draft for
$6,278.26, reimbursement for the medical expenses

and lost wages paid by Motorist to the client as no-

fault benefits, making the draft payable to both Baker
and Motorist. Motorist claims that it is entitled to
the full amount of this reimbursement, with no fee to
Baker,

Baker filed the present suit against Motorist demand-
ing a fee from the proceeds. The trial court conducted
an evidentiary hearing, and decided that Baker was
not entitled to a fee. It ordered Baker to endorse the
draft in the amount of $6,278.26 over to Motorist

Mutual, and dismissed Baker's case.

Baker's claim for his client against the tortfeasor's li-
ability insurance carrier, Fireman's Fund, did not in-
clude reparations benefits. When he settled his client's
claim with the tortfeasor's liability insurance carrier,
Fireman's Fund, he did not claim to represent Mo-
torist for its subrogation rights. In the circumstances,
the only conceivable benefit to Motorist from appel-
lant's representation of its insured would have been to
establish disputed liability, But the record shows that
liability was never in question. Motorist had notified
Fireman's Fund directly of its subrogation for repara-
tions benefits and payment was simply on hold await-

ing disposition of the client’s personal injury claim.

The question is whether the mandatory language of
KRS 304.39-070(5) stating that the “attorney . .. shall
be entitled to a reasonable attorneys’ fee in the event
that reparations benefits . .. are reimbursed by any in-
surance carrier on behalf of a tortfeasor,” means that
Motorist is required to pay Baker an attorney's fee.
The trial court held that Baker “may be entitled to a
reasonable attorney's fee, but reasonable may be ze-
ro." The Court of Appeals affirmed. We have accepted

casetext.com/case/baker-v-mororists-ins... 1 of 3

19-Cl-00352 05/28/2019

Stephen Kaelin, Oldham Circuit Clerk

EXHIBIT THREE (3)

Presiding Judge: HON. KAREN A. CONRAD (612186)

EXH : 000001 of 000003
Filed

Filed

19-Cl-00352 05/28/2019

Case 3:19-cv-00425-CHB Document1-2 Filed 06/12/19 Page 11 of 17 PagelD #: 16

Stephen Kaelin, Oldham Circuit Clerk

Baker v. Motorists Ins. Companies, 695 S.W.2d 415 (Ky. 1985)

discretionary review to consider whether the statute
mandates an attorney's fee in these circumstances. We

conclude that it does not.

The appellant was unable to name anything he did
that was of benefit or assistance to Motorist in collect-
ing reimbursement for reparations benefits paid to his
client. The statute in question, “Subsection Five (5) of
KRS 304.39-070," is styled, "'Secured person’ — Obligor's

rights to recovery."

The five subsections must be read as a whole. Sub-
section Three (3) provides that a reparation obligor,
such as Motorist, having paid basic reparation bene-
fits, may pursue reimbursement for such payment ei-
ther by joining in an action that may be commenced
by the person suffering the injury or by demanding
reimbursement directly from the tortfeasor's liability
insurance carrier followed by arbitration under KRS

304.39-290 if such reimbursement is not made.

The fact that these alternative remedies are estab-
lished suggests that although the attorneys’ fee lan-
guage of Subsection Five (5) is mandatory, whether it

applies depends on the circumstances.

Subsection Five (5) does not specify how the fee is
to be computed. Instead it specifies a “reasonable at-
torney's fee." A reasonable interpretation of the word
“reasonable,” in context, is that it directs payment ac-
cording to the circumstances of the case, rather than

without regard to the circumstances of the case.

This is a statutory attorney's fee. It is not dependent
upon the reparation obligor employing the insured's
attorney to represent its subrogation interest.
Morris and MeGlincy v. Nationwide Mutual Ins. Co.,
Ky.App., 657 $.W.2d 248 (1983); Meridian Mutual Ins,
Co. v. Walker, Ky.App., 602 $.W.2d 181 (1980). It is
not dependent upon the reparation obligor joining in
the personal injury action filed by the attorney filed
on behalf of the reparation obligor's insured, Subsec-
tion Five (5) also applies “in the event such potential
‘action’ is settled by said potential tortfeasor's insuran-

casetext

19-Cl-00352 05/28/2019

ce carrier on his behalf prior to the filing of any such

suit.”

Indeed, if the facts show that the attorney's represen-
tation of the insured conferred a benefit on the repa-
ration obligor, Subsection Five (5) establishes the at-
torney's right to collect a reasonable fee from the repa-
ration obligor for the benefit conferred which cannot
be evaded or avoided. Meridian Mutual Ins. Co. v. Walk-
er, supra at 182. Such a benefit results from establish-
ing liability, from establishing the right to payment
of disputed medical expenses or wages, or by other
proof of benefit conferred, In a disputed case a repara-
tion obligor which does not pursue arbitration cannot
avoid a fee to the injured person's attorney by claiming
it intended to later go to arbitration when the proof
shows that liability was established by the attorney's
efforts. It cannot notify the tortfeasor's insurance car-
rier of its subrogation and thereafter remain passive,
leaving reimbursement subject to the outcome of the

client's personal injury claim.

It is not necessary that the reparations obligor employ
the services of the injured party's attorney, either di-
rectly or impliedly, for the statutory fee to apply. If the
attorney confers a benefit on the reparations obligor
the reparations obligor cannot avoid the statutory fee
by contingency agreement with the tortfeasor's carri-
er to abide by the results in the injured party's case,
or otherwise. Nor is the statutory fee dependent up-
on proof that the attorney intended by his services to
confer a benefit on the reparations obligor in addition
to his client, if the proof shows that the result of his

services did in fact confer such a benefit.

But none of these scenarios applies here. Here a trial
court found that the attorney's representation con-
ferred no benefit on the reparation obligor, cither di-
rectly or indirectly. Such finding was supported by
substantial evidence. Indeed there was no testimony
to contradict it, We agree with the trial court that in
such circumstances where no benefit is conferred, a

reasonable fee is no fee. In MFA Insurance Co. v. Carroll,

casetext.com/case/baker-v-moatorists-ins... 20f3

Stephen Kaelin, Oldham Circuit Clerk

Presiding Judge: HON. KAREN A. CONRAD (612186)

EXH : 000002 of 000003
Filed

Filed

19-Cl-00352 05/28/2019

Case 3:19-cv-00425-CHB Document 1-2 Filed 06/12/19 Page 12 of 17 PagelD #: 17

Stephen Kaelin, Oldham Circuit Clerk

Baker v. Motorists Ins. Companies, 695 $.W.2d 415 (Ky. 1985)

Ky-App., 687 S.W.2d 553 (1985), the Court of Appeals

reached a similar result on similar facts.

The appellee has made a constitutional “due process"
and “equal protection” argument, claiming that the
statute is unconstitutional if it mandates payment to
an attorney whom the reparation obligor has not em-
ployed, We disagree. "[A]n insurer who elects to do
business in the state also impliedly concents to be
bound by the statutes regulating the industry." Fire-
man's Fund Ins. Co. v, Bennett, Ky.App., 635 S.W’.2d 482,
485 (1981), affirmed as Fireman's Fund Ins. Co. v. Govern-
ment Employees Ins. Co., Ky., 635 S.W’.2d 475 (1982).

The statute intends no windfall for cither side. In the
particular circumstances of this case where liability
was conceded, where the reparations obligor had no-
tified the tortfeasor's insurer of its subrogation, where
its right to payment was not in dispute, and where
there is no proof that the attorney's work conferred
any benefit on the reparations obligor, directly or in-
directly, we agree with the trial court that a reasonable

fee is no fee.

The judgment of the trial court and the decision of the

Court of Appeals is affirmed.

STEPHENS, CJ., and AKER, GANT, LEIBSON and
WINTERSHEIMER, JJ., concur.

VANCE, J., dissents by separate opinion.

STEPHENSON, J., joins in his dissent.

 

« VANCE, Justice, dissenting.

In this case, the appellee, Motorists Insurance Compa-
nies, raised the issue that K.R.S. 304.39-070(5) is un-
constitutional because it deprives the Insurance Carri-
er of its property without due process of law and de-
nies equal protection of law because it requires a car-

rier to pay a fee to an attorney it did not employ.

casetext

19-Cl-00352 05/28/2019

It was entirely unnecessary to decide the constitution-
al question because we upheld the decision of the trial
court that a reasonable fee in this case was no fee at
all. Our opinion should end at that point, under the
well-established principle that we do not decide con-
stitutional issues if the case can be resolved on some
other basis, But the opinion goes on to state that the
court disagrees with the contention that the statute is
unconstitutional. The opinion gives no reason for this
holding except a statement that "an insurer who elects
to do business in the state also impliedly consents to
be bound by the statutes regulating the industry."

I do not believe that one choosing to do business in
this state impliedly agrees to be bound by regulatory

statutes, even if they are unconstitutional.

If we are going to uphold the constitutionality of the
statute, we should do so for a better reason in a case
where the constitutionality of the statute is directly in
issue, and a decision of the case on another ground
does not render a decision on the constitutionality of

the statute unnecessary.

STEPHENSON, J., joins in this dissent.

 

casetext.com/case/baker-v-motorists-ins... 3 of 3

Stephen Kaelin, Oldham Circuit Clerk

Presiding Judge: HON. KAREN A. CONRAD (612186)

EXH : 000003 of 000003
Case 3:19-cv-00425-CHB Document1-2 Filed 06/12/19 Page 13 of 17 PagelD #: 18

Filed 19-Cl-00352 05/28/2019 Stephen Kaelin, Oldham Circuit Clerk
NO. OLDHAM CIRCUIT COURT
JOHN BYRNES PLAINTIFF
v.
AFFIDAVIT
NATIONWIDE INSURANCE COMPANY DEFENDANT
Comes the Affiant, Attorney John Byrnes, and states as follows:
1. Iwas retained by Mr. Leydis Lopez Gonzalez, Geovanis Jarez Valdez, and Noelkis
Cardoza Sollet on or about March 6, 2014.
2. There was no police report filed so I assisted the clients in filling out and filing a
Civilian Traffic Collision Report on or about March 6, 2014.
3. On or about March 18, 2014 my office assisted the clients in obtaining and filling
out the PIP applications,
4, My office translated the pip applications and translated the answers from the clients
in order to return the form to Nationwide Insurance Company.
5. My office returned the PIP applications to Nationwide Insurance Company.
6. There was no police report so I located the insurance information on the at fault
driver, so I located the policy of insurance that was covering the vehicle and driver.
7. Onor about March 12, 2014, I opened the claims with the at fault driver’s insurance
company and was given the adjuster of Rocky Lee with Sedgwick.
8. I directed the PIP benefits to be paid as the clients requested.
EXHIBIT FOUR (4) _
Filed 19-Cl-00352 05/28/2019 Stephen Kaelin, Oldham Circuit Clerk

Presiding Judge: HON. KAREN A. CONRAD (612186)

EXH : 000001 of 000003
Filed

Filed

Case 3:19-cv-00425-CHB Document1-2 Filed 06/12/19 Page 14 of 17 PagelD #: 19

10.

11.

12.

13.

14,

15.

16,

17,

18.

19.

19-Cl-00352 05/28/2019 Stephen Kaelin, Oldham Circuit Clerk

I obtained and gave to Sedgwick Insurance Company supporting documentation for
personal injury claims to be pursucd.

I gave to Nationwide the liability coverage information.

I made the clients available to Sedgwick and Nationwide Insurance Company to do
taped statements in my office to support the claims asserted.

My office obtained all the medical records and bills and forwarded them to Rocky
Lee at Sedgwick Insurance Company in order to assert the claim.

The liability claim was denied by Rocky Lee at Sedgwick insurance company.

I filed a lawsuit to pursue the injury claims that were the basis of this claim.

I answered written discovery with my clients as requested by the defense firm
Dinsmore and Shoal on or about June of 2016.

I attended the depositions of the witnesses to the collision and cross examined the
witness.

On or about August 23, 2016 1 attended the depositions of the clients in my office
to establish liability and damages for the claim.

On or about November 12, 2015, I submitted affidavits of damages to the Court to
support the claims of the plaintiffs against the defendants.

On or about December 19, 2016 the claims for Mr. Leydis Lopez Gonzalez,
Geovanis Jarez Valdez, and Noelkis Cardoza Sollet were resolved in favor of the
Nationwide insured paving the way for Nationwide to recoup the PIP benefits paid

on the claim from Sedgwick Insurance Company.

19-Cl-00352 05/28/2019 Stephen Kaelin, Oldham Circuit Clerk

Presiding Judge: HON. KAREN A. CONRAD (612186)

EXH : 000002 of 000003
Case 3:19-cv-00425-CHB Document1-2 Filed 06/12/19 Page 15 of 17 PagelD #: 20

Filed 19-Cl-00352 05/28/2019 Stephen Kaelin, Oldham Circuit Clerk

20. After several years of work and several depositions, discovery, correspondence,
Motions and negotiation the liability was accepted and conferred a direct benefit to

Nationwide Insurance Company for which they received reimbursement.

/pw ba n—

App John Byrnes } /

21. Further, the affiant say not.

Ky ur Serres
My COmmnriss eX
Oct AF a0 20

pie S

Filed 19-Cl-00352 05/28/2019 Stephen Kaelin, Oldham Circuit Clerk

Presiding Judge: HON. KAREN A. CONRAD (612186)

EXH : 000003 of 000003
Case 3:19-cv-00425-CHB Document 1-2 Filed 06/12/19 Page 16 of 17 PagelD #: 21

COMMONWEALTH OF KENTUCKY

 

OLDHAM CIRCUIT COURT
JUDGE KAREN CONRAD
CIVIL ACTION NO. 19-CI-00352
Electronically Filed

JOHN W. BYRNES, ATTORNEY PLAINTIFF
VS. NOTICE OF FILUING OF NOTICE OF REMOVAL

NATIONWIDE MUTUAL

INSURANCE COMPANY DEFENDANT

KK eK kK a 2 ok

Please take notice that, pursuant to 28 U.S.C. § 1446(d), Defendant, Nationwide Mutual
Insurance Company, has on this WD day of June 2019 removed this action by filing a Notice of
Removal in the United States District Court for the Western District of Kentucky, Louisville
Division, together with a complete copy of all process, pleadings, and orders served upon this
Defendant in the state court action as of the date of the filing of the removal. A complete, true, and
correct copy of such Notice of Removal, without exhibits, is attached hereto as Exhibit A.

Respectfully submitted,

WMR DEFENSE

(n\n bse We

W. Walters
if J. Leckrone
920 Lily Creek Road, Suite 102
Louisville, Kentucky 40243
Telephone: (502) 785-9090
Facsimile: (502) 742-0326
COUNSEL FOR DEFENDANT

 
Case 3:19-cv-00425-CHB Document1-2 Filed 06/12/19 Page 17 of 17 PagelD #: 22

CERTIFICATE OF SERVICE
This is to certify that the foregoing has been served on this the \ Way of June 2019 by

mailing and/or emailing a true and accurate copy to the following:

PIRATA PSC d/b/a Jeffrey A. Sexton,
Attorney

325 W. Main St., Ste. 150

Louisville, KY 40202

(502) 893-3784

Counsel for Plaintiff John W. Byrnes, Attorney

Loala bel 3

ee FOR\DEFENDANT

2112.006174C:\NRPortbl\Golden_and_Walters\MAEVE\1047427_1.docx
